Title: 3d.
From: Adams, John Quincy
To: 


       Attended meeting in the forenoon. Sacrament day: I went to dine at Judge Dana’s: soon after I got there, he was taken ill, and thought it was with his old disorder. He sent immediately to Boston, for Doctor Lloyd, and Dr. Danforth; and for Dr. Jennison at College. We rubb’d him with a flesh brush, and with blankets, for two hours without intermission: he recover’d and the Physicians supposed this attack was only the consequence of a cold which he has caught. It rain’d hard all the afternoon, and evening. I remain’d at Mr. Dana’s and lodg’d there.
      